Martin, J.
(dissenting). This appeal presents for review an award of $470,525 made for property taken for a school site. The property has not been used for that purpose, for the reason that it has since been learned that additional school accommodations are not necessary in that neighborhood.
The principal ground for the appeal is based upon the allegation that the court refused to consider certain testimony given on a rehearing. The rehearing was granted at the urgent request of the attorneys for the claimant for the sole purpose of showing an increase in the value of the property between the date of the trial and the date of the rehearing.
At the close of the testimony counsel stated it was not his purpose to show that the property had increased in value between the date of the trial and the date of the rehearing; that the purpose of the testimony was to show that the basis for the opinion of the experts for the city was erroneous. The appellant argues it has a right to show that since the making of the award two or more high-class apartment houses have been under construction in the neighborhood; that such evidence would tend to show that the testimony of the experts for the city that the property in question could be best used for an institution was erroneous, and, therefore, the award was made on a wrong theory.
The award was not made on any such basis. The court inspected the premises and thereafter rendered the following opinion: “ After viewing the property I award the claimant $470,525, being the value put on the property by the City’s witness -who gave the higher of the two valuations submitted in its behalf.”
Assuming the correctness of the contention of the appellant that the award was made on the basis that the best use to which the property could be put would be as a site for an institution and not an apartment house, the award is in conformity with the testimony offered by the claimant and there is no ground for either the appeal or the statement that the court refused to consider material evidence.
It is asserted in the majority opinion that “ The case presented but an issue of fact as to the value of the property taken,” and further that “ This depended in a very large measure upon the best use for *67which the property was available.” It is then stated that the trial court based the award on testimony of the experts for the city, to the effect that the property could be best used for a public institution. The important fact is that claimant’s witness insisted that the property could be used to the best advantage only if used for a public institution.
Mr. Pell Thompson, the principal witness for the claimant, testified as follows: “ Q. Now what have you assumed as the best use of this property taken in this proceeding? A. Judging from the— Q. Never mind judging from. Just what was your opinion of the best use? A. A public institution. Q. For the property taken in this proceeding? A. Yes. Q. What do you mean by a public institution? A. Hospitals, school, college. Q. You have then included in your estimate of value consideration of what the property is worth for school purposes; is that correct? A. No. Q. What use did you have in mind when you made up your figures of $690,000 as probably the best use? A. I believe that I could sell that property in many different channels. Q. I didn’t ask you that. I asked you what was the best use in your opinion that you had in mind when you made up your valuation? I didn’t ask you whether you could sell it in different channels or not. A. A public institution. Q. No, but you have mentioned four or five, a hospital, a school or college; did you give .any preference to either of these? A. No. Q. But just now when I asked you if you took into consideration the fact of its availability for school purposes, I understood you to say that did not affect your valuation; is that correct? A. I said for public institution. Q. Did you in any manner base your appraisal on the consideration that this property was available for a public school? A. No. Q. Did you on the consideration that it was available for any kind of a school? A. No. Q. Did you base it on the assumption it was available for a hospital, as a probable best use? A. A public institution of some kind. Q. And that is as far as you care to go? A. That is all that I could see the property would be useful for. It might be used for an apartment house. Q. Now you looked up — A. It might be used for an apartment house. Q. But you said that your opinion — A. It might be used for an apartment house. Q. I am not asking about what it might be used for. I have asked you for your opinion of its best use and you have given them. Public institutions? A. Yes.”
The only other witness who testified for the claimant on the subject was John W. Hotaling, who testified on direct examination and not on cross-examination as follows: “ Q. What has been or what is the character of the development on Fifth Avenue at *68the present time from Ninety-third Street north? A. Well, Ninety-third Street north, up to One Hundredth Street, is of the character such as fourteen, fifteen-story apartment houses and north of that, it is an institutional character and also of apartment houses, not quite so much in their height but of the modern construction.”
It is clear, therefore, that the award is in strict conformity with the testimony of all the witnesses including the witness for the claimant that the best possible use of this property is for the construction of an institution. This is especially true in view of the fact that the property is surrounded by institutions; on the north of the plot is the Heckscher Home, a children’s shelter; on the rear a public school house, and on the south a medical society building.
The failure to open the case to show that one of the witnesses for the city might have been mistaken in his testimony is not a ground for the reversal of the award, especially in view of the fact that it was conceded by the attorneys for the claimant that their witnesses did not intend to change their testimony as to valuations, the sole purpose being to show that apartment houses were being constructed in the neighborhood.
In view of the testimony offered by the claimant that the best possible use of the property was for the building of an institution, claimant is not now in a position to contend that the court should have assumed that the best use would be for an apartment house.
It is evident that the appellant is anxious for a retrial of the issues in the hope of increasing the award and has seized upon the alleged error in rejecting the testimony as a possible ground to bring about such a result.
The award was correct and should be affirmed, with costs.
Dowling, P. J., concurs.
Decree reversed and new trial ordered, with costs to the appellant to abide the event.